 


109 HR 5063 IH: Taxpayer Privacy Protection Act of 2006
U.S. House of Representatives
2006-03-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
2d Session
H. R. 5063 
IN THE HOUSE OF REPRESENTATIVES 
 
March 30, 2006 
Mr. Edwards introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to prohibit tax return preparers from requesting taxpayer consent to disclose or use return information. 
 
 
1.Short titleThis Act may be cited as the Taxpayer Privacy Protection Act of 2006.  
2.Prohibition on requests by tax return preparers for taxpayer consent to disclose and use return information 
(a)In generalSection 7216 of the Internal Revenue Code of 1986 (relating to disclosure or use of information by preparers of returns) is amended by adding at the end the following new subsection:  
 
(c)Prohibition on requests for taxpayer consentA tax return preparer shall not request that the taxpayer consent to the disclosure or use of information described in subsection (a) (including by providing an unrequested form to the taxpayer which provides for such consent) and the regulations prescribed under subsection (b)(3) shall not permit the disclosure or use of such information on the basis of a consent obtained in response to such a request.. 
(b)Conforming amendments 
(1)Section 7216 of such Code, as amended by subsection (a), is further amended by inserting after subsection (c) the following new subsection: 
 
(d)Tax return preparerFor purposes of this section, the term tax return preparer means any person who is engaged in the business of preparing, or providing services in connection with the preparation of, returns of the tax imposed by chapter 1, or any person who for compensation prepares any such return for any other person.. 
(2)Subsection (a) of section 7216 of such Code is amended by striking person who is engaged in the business of preparing, or providing services in connection with the preparation of, returns of the tax imposed by chapter 1, or any person who for compensation prepares any such return for any other person, and and inserting tax return preparer. 
(c)Effective dateThe amendments made by this section shall apply to disclosures and uses after the date of the enactment of this Act.  
 
